Title: To James Madison from Joseph McMinn, 30 October 1815
From: McMinn, Joseph
To: Madison, James


                    
                        
                            Sir,
                        
                        
                            Executive Office Nashville
                            Octr 30. 1815.
                        
                    
                    Owing to the melancholy death of Genl. John Sevier, who was acting as one of the Commissioners for running the boundary line of the Country ceded by the creek Indians to the United States, there will have to be an appointment of a Successor.
                    I consider it a part of my public duty, to advise and confer with the General Government in this appointment, as the State over which I have the honour to preside, is greatly interested in the peace and tranquility of the frontier bordering on the Creek Nation.
                    It is very interesting to the State of Tennessee to have a commissioner in fixing this boundary line—and it is further considered it would be of importance to select him from among those who served in the creek war, as it is to be presumed his Knowledge of the country, Character and dispositions of the Indians would be greatly Superior to any other person.
                    In looking around for a distinguished and Confidential character to fill this important Situation, there is no person in this country whom I would recommend in preference to Major General William Carroll of Nashville.
                    His activity, courage, zeal and enterprize during the whole of the Creek war, entitle him to high Consideration with the Government. Besides the people of Tennessee owe him a debt of Gratitude for the rapidity of the march of his Army to New orleans and his great exertions in the defence of that important City during the invasion of Louisiana by the British Forces last winter.
                    You will pardon me for suggesting that Genl. Carroll’s youth and health will permit him to undergo any Exposure or fatigue, and I am further warranted in saying that there is no man who possesses more Sterling integrity

or a better moral character, and that his appointment would give general satisfaction to the people of this Country. I have the honor to be very respectfully your obedient Servant
                    
                        
                            Joseph Mc.Minn
                            
                        
                    
                